People v Taft (2020 NY Slip Op 04278)





People v Taft


2020 NY Slip Op 04278


Decided on July 24, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 24, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, CURRAN, TROUTMAN, AND WINSLOW, JJ.


723 KA 18-02436

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vMATTHEW E. TAFT, SR., DEFENDANT-APPELLANT. 


ROSEMARIE RICHARDS, GILBERTSVILLE, FOR DEFENDANT-APPELLANT.
BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Steuben County Court (Patrick F. McAllister, A.J.), rendered July 24, 2018. The judgment convicted defendant, upon his plea of guilty, of manslaughter in the second degree. 
Now, upon reading and filing the stipulation of discontinuance sworn to by defendant on June 18, 2020, and signed by the attorneys for the parties on June 17, 2020,
It is hereby ORDERED that said appeal is unanimously dismissed upon stipulation.
Entered: July 24, 2020
Mark W. Bennett
Clerk of the Court